Case 4:18-CV-00244-WT|\/|-CLR Document 20-2 Filed 04/12/19 Page 1 of 13

EXHIBIT A

Case 4:18-cV-00244-WT|\/|-CLR Document 20-2 Filed 04/12/19 Page 2 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

ASHLEY F. CUMMINGS,

Plaintiff, : Civil Action File No.
4:18-cv-00244-WTM-JEG
v.

BIGNAULT & CARTER, LLC; W.
PASCHAL BIGNAULT; and LoRI A.
CARTER,

Defendants.

 

DECLARATION OF LARRY A. PANKEY
1.
My name is Larry A. Pankey. I am a partner in the firm of Pankey & Horlock,
LLC, and lead counsel in this action. l give this sworn Declaration in support of
Plaintiff’s Motion For Attorneys’ Fees And Costs.
2.
l have been licensed to practice law in the State of Georgia since November

of 1992. l am also licensed in Massachusetts and the District of Columbia.

Case 4:18-cV-00244-WT|\/|-CLR Document 20-2 Filed 04/12/19 Page 3 of 13

3.

l graduated from the University of Georgia in 1989 and from the Boston
University School of LaW in 1992. I Was admitted to practice in Georgia in 1992
and have Worked in the Atlanta metropolitan area ever Since. l have tried cases Pro
Hac Vice in both North Carolina and Tennessee.

4.

I am admitted to practice before the United States District Courts for the
Northern, and Middle Districts of Georgia, as Well as the Eleventh Circuit Court of
Appeals. l Was admitted Pro Hac Vice in this matter on November 6, 2018.

5.

l\/ly primary practice areas are Employment Law and Civil Rights. I devote
approximately 90% of my Work on behalf of plaintiffs in employment disputes. l
have litigated over 500 employment civil rights cases. I have acted as lead counsel
in at least fifty jury trials, including at least ten trials Within the Northern District of
Georgia. I have also acted as lead counsel in numerous other hearings and bench
trials before various courts. Previously, l taught law school at the John Marshall
Law School in Atlanta, Georgia. l taught such courses as employment

discrimination, civil procedure, constitutional laW, ethics, and jurisprudence l have

Case 4:18-cV-00244-WT|\/|-CLR Document 20-2 Filed 04/12/19 Page 4 of 13

been selected to Super Lawyers, Million Dollar Advocates Forum, and am a member
of the National Trial Lawyers Top lOO.
6.

My standard hourly rate for clients who pay on an hourly basis is currently
$450.0() per hour. While l devote a significant portion of my time to contingency
employment matters, in those cases where I have represented employers and
employees on an hourly basis, my actual fee exceeds $450.00 per hour.

7 .

In contingency fee cases, like the present case, I rely upon the fee shifting
statute for payment of fees. In the absence of such provisions, we would not take on
a case like this one because of the risk that we would not recover a contingent fee
sufficient to cover our actual time. This is particularly true in FLSA actions where
the damages are limited by statute.

8.

Attorney time at our firm is recorded electronically with the work completed
by the responsible attorneys, which is later transferred to our billing software
Additionally, our software maintains data records for all incoming and outgoing

email for each respective case. All correspondence and pleadings are similarly

Case 4:18-cV-00244-WT|\/|-CLR Document 20-2 Filed 04/12/19 Page 5 of 13

maintained in an electronic format for each case. All expenses in the case are keyed
to the client and included in our billing statements.
9.

A detailed itemization of the time and activities of the attorney and paralegal
working on this case is set out in Plaintiff’s Motion For Attorneys’ Fees And Costs.
According to our billing records and supporting Declarations, we spent 22.2 hours
at $450 an hour for a total of $9,990.00 in attorneys’ fees and $652.01 in costs and
expenses, for a total of $lO,642.0l (Attachment A). In the exercise of billing
judgment, l have deducted a total of 4.l hours that I found to be redundant, excessive
or unnecessary to the case. All time recorded after December l9, 2018 was reduced
to a “no charge” entry.

10.

l reviewed all pleadings in this case and actively participated in all aspects of
research, preparation and briefing l am certain that there is additional time that l
did not record, such as routine conferences with the client and my time in fielding
regular inquiries from her and/or my staff l have not included any paralegal time,
my time spent preparing this attorney’s fees motion or its exhibits, Westlaw
Research for prior attorney’s fees awards by Judge Moore, or conferring with

Marcus Keegan, Andrew Coffman, and local counsel Brad McClelland.

_4_

Case 4:18-cV-00244-WT|\/|-CLR Document 20-2 Filed 04/12/19 Page 6 of 13

11.

l also participated fully in the review and preparation of the Confidential
Settlement Agreement and Release.

12.

When the Plaintiff, Ms. Cummings, first contacted our office, she told me she
was unable to find a local attorney to take her case in Savannah so she had reached
out to a former co-worker for a recommendation She felt that none of the local
Savannah law firms would get involved because the Defendant, Bignault & Carter,
was a well-known and respected law firm based in Savannah. In addition, she wanted
to maintain the confidentiality of her overtime claim as she was still working for
Bignault & Carter and did not want to risk being fired until she found new
employment

13.

On April 12, 2019, l spoke with Catherine McKenzie Bowman, a longtime
practitioner in Savannah and member of the bar since 1987. Ms. Bowman told me
that she would not have represented a paralegal in an overtime case against Bignault

& Carter, either.

Case 4:18-cV-00244-WT|\/|-CLR Document 20-2 Filed 04/12/19 Page 7 of 13

14.
I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.
Dated this 12th day of April 2019.

/S/ LarrVA. Pankey
Larry A. Pankey

Case 4:18-cV-00244-WT|\/|-CLR Document 20-2 Filed 04/12/19 Page 8 of 13

ATTACHMENT A

CaSe 4218-CV-00244-WT|\/|-CFL,R|K§£)§LHUM)BR-,l|_d§i|ed 04/12/19

Attorneys at LaW
1441 Dunwoody Village Parkway, Suite 200
Atlanta, Georgia 30338
(770) 670-6250 Fax (770) 670-6249
Federal l.D. #XX-XXXXXXX

Ashley F. Cummings
63 King James Court
Savannah GA 31419

Emp|oyment Discrimination

04/09/2018

04/12/2018

04/13/2018

05/22/2018

05/25/2018

06/18/2018

08/07/2018

08/10/2018

08/14/2018

09/19/2018

09/20/2018

10/14/2018

10/17/2018

10/19/2018

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

lNVO|CE FOR LEGAL SERV|CES

|nterviewed new client and discuss case. Sent out contract and initial intake
information

Research paralegals and right to overtime. Research SHRl\/l and highly degreed
paralegals 1.) DOL guidelines say an advanced specialized degree may be
exempt. 2.) Discretion What Was clients authority.

Te|ephone client: Discussjob duties and exemption. lnterviewed forjob duties and
payment history. Reviewed pay slips and hourly rate. Research fluctuant Work Week
and look for .5 overtime or 1.5 overtime rate. Research Black decision where
paralegal received 1.5 Overtime Rate.

 

Dratt letter to Defendant on unpaid overtime.
Reviewed email from Opposing Attorney. Response.
Reviewed email from Opposing Attorney. Status.
Draft email to Opposing Attorney; Discuss settlement
Reviewed email from Opposing Attorney.

Reviewed email from Opposing Attorney; Received time sheets and run
calculations

Forward email to client; Call and discuss overtime calculations

Reviewed email from client and discuss overtime calculations

Follow up With client on overtime calculations; T and Discuss.

Reviewed file and edit complaint; Revise and research defendants and addresses
Reviewed complaint and edit and revise. Prepare for filing.

Received email about Tamika Blanchard; Need to be admitted to Southern District;
Received local rules; respond and research for local counsel.

Page 9 of 13

Our Fi|e No:
|nvoice No:

HOURS

1.50

1.50

2.00

0.40

0.10

0.20

0.20

0.20

1.50

0.50

0.40

0.40

1.80

0.60

0.40

Page: 1

April 12, 2019
1599~OOOOC
157708

675.00

675.00

900.00
180.00
45.00
90.00
90.00

90.00

675.00
225.00
180.00
180.00
810.00

270.00

180.00

Case 4:18-cv-OO244-WTl\/|-CLR Document 20-2 Filed 04/12/19 Page 10 of 13

Ashley F. Cummings
Our File No:
invoice No:
Employment Discrimination
HOURS
LAP Received attorney admission procedures Petitions for HOV admissions;Called lVlr.
l\/chel|and about co- counsel. 0.50
10/22/2018 LAP Received email from Court on filed complaint 0.10
LAP Reviewed email to Brad McLelland and supporting documentation for conflict check. 0.30
LAP Reviewed email from Tameka Blanchard about Pro Hac procedures 0.20
10/24/2018 LAP Review Notice of Appearance for Brad l\/lcClelland. Reviewed follow up emails on
editing and filing. Pleading and revise application for admission Pro Hac Vice. 0.40
LAP Reviewed email from James Burnell on case status Return phone call. Send email. 0.20
10/25/2018 LAP Reviewed emails on follow up to admissions and consent of designated local
counsel. reviewed Certificate of Good Standing. Review local rule 83.4 and revise
file with court. 1.50
10/26/2018 LAP Reviewed email to client that case filed and update. 0.30
LAP Reviewed email from Court on l\/lotions being referred to Judge. 0.10
10/30/2018 LAP Reviewed email from court on General Order and litigants bill of rights 0.20
LAP Reviewed email from Brad lVchelland about litigants bill of rights and Certificate of
interest Persons. 0.20
10/31/2018 LAP Discuss with Janee filing and calendars deadlines for local rules Calendar. 0.30
11/02/2018 LAP Reviewed electronic summons from court. Prepare for Service. 0.20
11/05/2018 LAP Reviewed and edit litigants bill of rights File. 0.20
LAP Reviewed and edit disclosure statement for Local Rule 7.1.1 and File. 0.20
LAP Reviewed email from Brad about service. Updated opposing attorney and sent
email about complaint and get permission to send Notice of Lawsuit and
acknowledgment of Service. 0.60
11/06/2018 LAP Reviewed email from opposing attorney on address change. 0.10
LAP Reviewed Order allowing Pro Hac appearance 0.10
11/19/2018 LAP Reviewed email on opposing attorney cali and return phone call. Discuss
settlement Reviewed calculations for 3 years at 1) 7 hours per week; 2) at time
and a half rate; 3) Liquidated damages for entire amount; 4) Three years Updated
and discuss with client. 1.40
LAP Draft email to opposing attorney to accept $45,000. Updated client. 0.40
11/20/2018 LAP Reviewed email from opposing attorney on W-9's and check amounts 0.20

LAP Contact client about W-9's and status; Updated client. 0.20

Page: 2

April 12, 2019
1599-0000C
157708

225.00

45.00

135.00

90.00

180.00

90.00

675.00

135.00

45.00

90.00

90.00

135.00

90.00

90.00

90.00

270.00

45.00

45.00

630.00

180.00

90.00

90.00

Case 4:18-cv-OO244-WTl\/|-CLR Document 20-2 Filed 04/12/19 Page 11 of 13 page 3

Employment Discrimination

11/27/2018

12/03/2018

12/06/2018

12/11/2018

12/14/2018

12/19/2018

12/27/2018

01/07/2019

01/08/2019

01/10/2019

01/11/2019

01/17/2019

02/01/2019

02/14/2019

03/14/2019

03/20/2019

03/28/2019

04/01/2019

04/05/2019

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

LAP

Ashley F. Cummings April 12, 2019
Our File No: 1599-OOOOC
invoice No: 157708
HCURS
Email Brad McLelland on settlement and paperwork. 0.20 90.00
Reviewed proposed settlement agreement 0.40 180.00
Received signed agreement and forward to Janice. 0.20 90.00
Reviewed email from opposing attorney and respond 0.10 45.00
Updated client and discuss settlement agreement Discuss tax issues Email
opposing attorney With approval . Email client to sign and forward original. 0.50 225.00
Reviewed email from Opposing Attorney and Sent signed agreement 0.20 90.00
Reviewed email from opposing attorney about l\/lotion to Seal proposed order.
Review documents and respond with approval. 0.40 180.00
Reviewed email from opposing attorney about sending proposed order to internal
email. Respond. 0.30 135.00
Reviewed filing of l\/lotion to Seal and Order Denying l\/lotion to seat 0.30 135.00
Reviewed Revised settlement agreement and Joint l\/lotion to approve settlement 0.40 No Charge
Reviewed email from opposing attorney on status Updated client and get new
signature to revised agreement Work on getting paginate correctly and signed. 0.50 No Charge
Reviewed filed l\/lotion for Settlement Case reassignment 0.20 No Charge
Reviewed Order denying settlement and directions 0.40 No Charge
Reviewed order denying settlement and directions 0.20 No Charge
Reviewed lnvoice and pay for local filing fees for Pro Hac Vice. 0.30 No Charge
Update client with case status and W-2 information Update address and discuss
alternatives for settlement 0.30 No Charge
Updated client with case status 0.20 No Charge
Reviewed l\/lotion for Settlement by opposing attorney. Calendar reviewed memo for
exhibits 0.50 No Charge
Email to client on status 0.20 No Charge
Draft and edit response to motion for settlement File. Update client 0.50 No Charge
Reviewed Order deferring ruling on l\/lotion for Settlement Calendar. 0.20 No Charge
Review email from co-counsel. Respond. 0.20 No Charge
FOR LEGAL SERV|CES RENDERED 22.20 9,990.00

TOTAL NO CHARGE HOURS 4.10

Case 4:18-cv-OO244-WTl\/|-CLR Document 20-2 Filed 04/12/19 Page 12 of 13 page; 4

Ashley F. Cummings April 12, 2019
Our File No: 1599~00000
invoice No: 157708

Employment Discrimination

 

FEE SUMMARY
Timekeeper Hours Rate Total
Larry A. Pankey 22.20 $450.00 $9,990.00
EXPENSES
Photocopying charges 10.25
Postage charges 7.76
Total Expenses 18.01
COSTS ADVANCED

10/18/2018 Filing fees paid to U.S. District Court 400.00
10/24/2018 Costs paid to State Bar of Ga 15.00
10/24/2018 Filing fees paid to Law Office of Brad S McLelland 200.00
10/26/2018 Filing fees paid to U.S. District Court 19.00
Total Costs Advanced 634.00
TOTAL CURRENT FEES AND COSTS 10,642.01
BALANCE DUE $10,642.01

Payments are due i\/lay 6, 2019.
A finance charge of 12% will be assessed on balances not paid within 30 days of
the invoice date.

Thank you for your continued business in 2019!

Case 4:18-cv-OO244-WTl\/|-ChRN|@ecg,iiqm\_tc&€\QLLEi|ed 04/12/19 Page 13 of 13

Attorneys at Law
1441 Dunwoocly Viliage Parkway, Suite 200
Atlanta, Georgia 30338
(770) 670-6250 Fax (770) 670-6249 ~
Federal l.D. #XX-XXXXXXX

Ashley F. Cummings
63 King James Court
Savannah GA 31419

Summary of Baiance 0wed on Each invoice

1599~0000 Employment Discrimination

Payments are due l\/lay 6, 2019.
A finance charge of 12% will be assessed on balances not paid within 30 days of
the invoice date.

Thank you for your continued business in 2019!

Page:1
April 12, 2019
Our File No: 15990

Baiance

$10,642.01

